Citation Nr: 0014301	
Decision Date: 05/31/00    Archive Date: 06/05/00

DOCKET NO.  99-03 262	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Whether there was clear and unmistakable error (CUE) in the 
RO rating decision dated July 1988 which denied service 
connection for right ear hearing loss. 


ATTORNEY FOR THE BOARD

John J. Crowley, Counsel


INTRODUCTION

The veteran served on active duty from March 1943 to August 
1945.

This matter is currently before the Board of Veterans' 
Appeals (Board) on appeal from a December 1998 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO).  The veteran is unrepresented in his appeal. 


REMAND

The veteran's service medical records do not appear to be 
complete.  However, the veteran's discharge evaluation of 
August 1945 is available.  At this time, the hearing test 
revealed a "15/15" for both ears.  Accordingly, the hearing 
test result at service separation was considered "normal."  
Smith v. Derwinski, 2 Vet. App. 137, 138 and 140 (1994).  The 
ears were also found to be normal.  No tinnitus was found.  
Available service medical records make no reference to 
hearing loss or tinnitus.

At a VA examination in January 1947, no reference was made to 
hearing loss.  The veteran himself failed to file a claim 
seeking service connection for this disability.  An 
additional VA evaluation in July 1958 also made no reference 
to hearing loss.  Once again, the veteran made no reference 
to this disability.

In May 1987, decades after the veteran's discharge from 
active service, he filed a claim seeking service connection 
for right ear hearing loss.  In June 1987, the RO was 
informed that some of the veteran's service medical records 
may have been destroyed in a fire at the National Personnel 
Records Center.  In October 1987, the veteran noted 
significant loss of hearing in his right ear and marginal 
hearing loss in the left ear.  He reported that his physician 
stated that this hearing loss could be attributed to his 
military service.  In support of his claim, he submitted a 
May 1986 private medical report of an audiological 
evaluation.  The complaint and history sections are very 
difficult to read.  It appears he reported a plugged up right 
ear which was cleaned out in some manner.  He also reported 
ringing of the right ear, the use of some medication and 
actions he took evidently to protect the ears in the shower.  
The impression was sensorimeural hearing loss, presbycuois 
and noise trauma.  

In a November 1987 VA audiological evaluation, it was 
reported that the veteran had difficulty with hearing and 
understanding for the last two years.  Examination of the 
ears, nose and throat revealed that the ears had intact 
tympanic membranes and canals.  The veteran was diagnosed 
with bilateral sensorineural hearing loss.  The evaluator did 
not provide an opinion associating this disability with the 
veteran's active service in World War II.   Associated with 
this report was an audiological case history listing the 
complaint as hearing loss, right ear.  The history provided 
of the onset of the disability referrec to ears ringing and 
bleeding after weapons firing in service during training and 
earing ringing and partial deafness after combat missions.  
The history of noise exposure referred to the same events. 
This form was signed by an "interviewer."  

In a July 1988 rating determination, service connection for 
hearing loss of the right ear was denied.  The RO cited to 
the recent VA evaluation and the fact that bilateral 
sensorineural hearing loss was first shown many years after 
service.

The veteran was notified of the July 1988 rating 
determination that month.  At this time, the RO notified that 
service connection for a right ear hearing loss was denied 
and provided the veteran with notice of procedural and 
appellate rights.  A timely notice of disagreement to the 
July 1988 rating decision was not received from the veteran.

On December 9, 1997, the veteran petitioned to reopen his 
previously denied claim of service connection for right ear 
hearing loss.  The veteran also sought service connection for 
left ear hearing loss.  At this time, the veteran submitted a 
report from a health care provider who stated, in pertinent 
part, that the sensorineural hearing loss was most likely 
service related from World War II.  This evidence provided a 
basis to reopen the previously denied claim.  This claim was 
initially denied by the RO in December 1997.  However, an 
additional VA evaluation was performed in July 1988.  The VA 
examiner reported, in pertinent part that the veteran's 
hearing loss was due to acoustic trauma that was brought on 
by exposure to gunfire during World War II.  Tinnitus, also 
associated to the veteran's service in 1944, was also noted.  

Based on this new information the RO, in a September 1998 
rating decision, granted service connection for bilateral 
hearing loss and tinnitus.  The veteran was awarded a 
20 percent evaluation for bilateral hearing loss and a 
10 percent evaluation for tinnitus from December 9, 1997, the 
date he petitioned to reopen his previously denied claim and 
sought service connection for left ear hearing loss.

In October 1998, the veteran cited the RO's determination 
that the July 6, 1988 rating decision was a proper denial 
based on the evidence of record.  He noted his specific 
disagreement pertains to the "evidence of record" and the 
fact that records had been lost in a fire at the St. Louis 
facility.  As a result, his claim could not be substantiated.  
In view of the proceeding, the veteran requested that he be 
granted service connection for hearing loss from July 1988.  

In a substantive appeal of February 1999, the veteran again 
noted that his records had been destroyed at the St. Louis 
Records Center fire.  He indicated that, as a result, his 
claim for a service-connected disability could not be 
substantiated.  He also contended that he was not officially 
notified of the appeals process and did not receive 
instructions as to how to file an appeal.  The veteran cited 
the opinion of the VA examiner who had recently indicated 
that the hearing loss was due to trauma brought on by 
exposure to gunfire during World War II.  It was indicated 
that the hearing loss was gradual and that by July 1988 it 
was interfering with his ability to communicate.  The veteran 
noted that subsequent to the July 1988 determination, he had 
purchased two sets of hearing aids. 

Following review of the above, the Board finds two matters 
requiring further development.

The question of whether CUE exists only arises if there is a 
prior final determination.  A review of the procedural 
history leading to the July 1988 rating determination 
discloses that the original claim in May 1987 only referred 
to a right ear hearing loss.  The July 1988 rating action 
styled the issue as entitlement to service connection for a 
right ear hearing loss and denied that claim.  The notice 
provided to the veteran stated that the claim denied was for 
service connection for "Hearing loss, right ear." 

The record also discloses, however, that the veteran 
submitted a statement in October 1987 referring to a left ear 
hearing loss as well as a right ear hearing loss.  He 
reported his experiences in service, including noise exposure 
in training and combat, and stated that his private medical 
provider advised him that his "loss of hearing" could be 
attributed to his military service.

The July 1988 rating determination, while listing the issue 
as entitlement to right ear hearing loss, in the discussion 
section of the rating found that there was no basis on which 
to service connect a "bilateral hearing loss."  It further 
listed the nonservice connected disabilities as a bilateral 
hearing loss.  This would appear to indicate that the RO 
recognized the claims pending included service connection for 
a left ear hearing loss (or a bilateral hearing loss).  As 
noted above, however, the notice provided the veteran made no 
reference to a left ear hearing loss or a bilateral hearing 
loss.  Since the veteran was not notified that the 
adjudication covered a bilateral, rather than only a right 
ear hearing loss, it appears to the Board that a major 
question is raised with respect to the finality of the July 
1988 rating action as to a claim for service connection for a 
left ear (or bilateral) hearing loss.  In the statement of 
the case, the RO characterized the issue on appeal as 
including whether there was CUE in the July 1988 rating 
action denying service connection for a bilateral hearing 
loss.   The RO did not address whether the notice sent to the 
claimant in 1988 was adequate to create finality as to a 
bilateral hearing loss in light of these circumstances. 

The other question raised by this matter is whether the RO 
should have treated the veteran's claim in October 1987 as an 
incomplete application.  In his October 1987 statement, the 
veteran reported that his private medical provider had told 
him that his hearing loss could be attributed to his military 
service.  On his original claim in May 1987, the veteran had 
only listed treatment by Dr. F. for his hearing loss post 
service.  The RO properly sent a request to Dr. F. for 
treatment records, and obtained the May 1986 report.  That 
report does not appear to contain the medical opinion that a 
then current sensorineural hearing loss was due to events in 
service.  It does appear to list the causes of hearing loss 
as presbycusis and noise trauma, but the Board can not find 
any recorded history on the report that says the noise trauma 
was in service.  

Finally, in his substantive appeal, the veteran maintains 
that he did not receive notice of how to appeal the July 1988 
rating determination.  The record shows a file copy of the 
notification letter provided the veteran in July 1988.  It is 
addressed to the veteran's address of record and advised the 
veteran that if he did not agree with the determination, he 
should refer to the attached notice of Procedural and 
Appellate Rights.  The notice was annotated to show that a VA 
Form 1-4107 was attached.  There is no indication that the 
notice was returned as undeliverable.  These circumstances 
are sufficient to raise a presumption that the notice was 
provided to the claimant based upon the presumption of 
regularity as to the actions of government officials 
discharging their duties. The Board must respectfully advise 
the claimant that simply stating that he did not receive 
correspondence is not sufficient to rebut the presumption of 
regularity that attaches to actions by government officials.  
Schoolman v. West, 12 Vet. App. 307 (1999); Mindenhall v. 
Brown, 7 Vet. App. 271 (1994);  Ashley v. Derwinski, 2 Vet. 
App. 62, aff'd on reconsideration, 2 Vet. App. 307 (1992).  
If the claimant wishes to rebut the presumption in this 
circumstance that he received the notice of the rating 
denying service connection for a right ear hearing loss and 
of his appellate rights, he must come forward with or point 
to "clear evidence to the contrary."  Schoolman, 12 Vet. 
App. at 310.  

In view of the above considerations, this case is remanded 
for the following development: 
 
1.  The veteran may submit additional 
evidence and argument in support of his 
claim.  Kutscherousky v. West, 12 Vet. App. 
369 (1999).

2.  The RO should review the question of 
whether the July 1988 rating determination 
was final with regard to the denial of 
service connection for a left ear hearing 
loss, or a bilateral hearing loss, in light 
of the discussion above.  The RO should also 
review the question of whether the July 1988 
rating action was final as to the claim of 
service connection for a right ear hearing 
loss, as well as the left ear hearing loss or 
bilateral hearing loss, with regard to 
whether there was an incomplete application 
because the claimant was not requested to 
provide a statement from his private medical 
provider linking his hearing loss to service.  
The RO should apply the law and regulations 
in effect in July 1988 as to finality and 
incomplete applications.

3.  If the determination remains adverse, the 
appelalnt should be notified and provided a 
supplemental statement of the case and 
provided an opportunity to respond.  

The case should then be returned to the Board for further 
appellate consideration.  By this action, the Board intimates 
no opinion, legal or factual, as to the ultimate disposition 
warranted.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	Richard B. Frank
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).



